ORDER
This matter came before the Court on June 29, 1995. Because Mr. Evans did not file an appellate brief, the Court determined that his appeal should be dismissed. Therefore,
IT IS ORDERED that this appeal is dismissed.
IT IS FURTHER ORDERED that the Disciplinary ■ Commission’s decision is approved. James Thomas Evans is suspended from practice for one (1) year, effective thirty (30) days after entry of this order.
IT IS FURTHER ORDERED that Mr. Evans shall comply with all applicable provisions of Rule 63, Rules of the Supreme Court, and shall promptly inform this Court of his compliance with this order, as provided by Rule 63(d), Rules of the Supreme Court.
IT IS FURTHER ORDERED that Mr. Evans is assessed $740.35, the costs of these proceedings.
Dated this 25th day of July, 1995.
/s/ Stanley G. Feldman
Stanley G. Feldman
Chief Justice